Case 6:20-bk-02133-KSJ Doc15 Filed 07/13/20 Pagei1of5

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

Case No. 6:20-bk-02133-KSJ

In re: John A. Darrow Sr.
and Bonnie M. Darrow,

Debtors.
/

 

DEBTORS’ VERIFIED MOTION TO AVOID JUDICIAL LIEN OF REGIONS
BANK

Debtors, John A. Darrow Sr. and Bonnie M. Darrow [“debtors”], through their
undersigned attorney, pursuant to §522(f)(1) of the Bankruptcy Code, move the Court to
enter an Order avoiding a judicial lien on the debtors’ homestead property, and as
grounds for the motion, state as follows:

1. On April 9, 2020, the debtors filed a petition for relief under Chapter 7 of the

Bankruptcy Code.

 

 

 

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in
this paper without further notice or hearing unless a party in interest files a
response within TWENTY ONE DAYS (21) days from the date set forth on the
attached proof of service, plus an additional three days for service if any party
was served by U.S. Mail. You should read these papers carefully and discuss
them with your attorney if you have one. If the paper is an objection to your
claim in this bankruptcy case, your claim may be reduced, modified, or
eliminated. If you object to the relief requested in this paper, you must file a
response with the Clerk of the Court at George C. Young Federal Courthouse,
Suite 5100, 400 West Washington Street, Orlando, Florida 32801 and serve a
copy on the movant’s attorney, Richard W. Hennings, at 600 Jennings Avenue,
Eustis, Florida 32726, and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court
will either schedule and notify you of a hearing or consider the response and
grant or deny the relief requested without a hearing. If you do not file a response
within the time permitted, the Court will consider that you do not oppose the
relief requested in the paper, will proceed to consider the paper without further
notice or hearing, and may grant the relief requested.

 

 

 

 

 
Case 6:20-bk-02133-KSJ Doc15 Filed 07/13/20 Page 2of5

2. On the petition filing date, the debtors owned real property (the “property”)
in Lake County, Florida, at 33653 Tarlton Drive, Leesburg, Florida 34788, and described
as follows:

Lot 11, Silver Lake Hill, according to the map or plat thereof as recorded
in Plat Book 29, Page 36, Public Records of Lake County, Florida.

3. The fair market value of the property is $220,000.

4. On the petition filing date, the property was the debtors’ homestead.

5. The property is exempt under Article X, §4 of the Florida Constitution and
§522(b)(2)(A) of the Bankruptcy Code.

6. The debtors claim a homestead exemption in the property on Schedule C of
their bankruptcy schedules.

7. No objection was filed to the claim of exemption.

8. On April 8, 2015, Regions Bank, a creditor, obtained a Summary Final
Judgment (“Judgment”) against the debtors in the Circuit Court of Lake County, Florida,
in the case styled Regions Bank v. John A. Darrow, et al., Case No. 2014-CA-001309.
The Judgment is recorded in Official Record Book 4610, page 1308, public records of
Lake County, Florida A certified copy is recorded in Official Record Book 4638, page
2304, public records of Lake County, Florida. A true copy of the Judgment is attached to
this motion.

9. Regions Bank is listed as a creditor on the debtors’ bankruptcy schedules.

10. On the petition filing date, Regions held a claim against the debtors in the
amount of $127,926.53, plus accrued interest.

11. Under Florida law, a judgment is a lien on property in the county where a

certified copy of the judgment is recorded.
Case 6:20-bk-02133-KSJ Doc15 Filed 07/13/20 Page 3of5

12. Under §522(f)(1) of the Bankruptcy Code, the debtors may avoid a judicial
lien that impairs an exemption under §522(b).

13. The Judgment is a judicial lien on the debtors’ property.

14. The lien impairs the debtors’ ability to sell, mortgage, or transfer the
property.

15. To preserve their homestead exemption, the debtors seek an Order avoiding
the Judgment under §522(f)(1) of the Bankruptcy Code.

WHEREFORE, debtors, John A. Darrow Sr. and Bonnie M. Darrow, through
their undersigned attorney, pursuant to §522(f)(1) of the Bankruptcy Code, move the
Court to enter an Order avoiding the Judgment of Regions Bank on the debtors’

homestead property.

/s/Richard W. Hennings
Richard W. Hennings

Richard W. Hennings, Professional Association
600 Jennings Avenue

Eustis, Florida 32726

Florida Bar Number 0192633

Telephone No. 352-343-3335

Fax No. 352-589-1726

Primary email: rhennings@comcast.net
Alternate email: nikispringston@comcast.net

John A. Darrow Sr. and Bonnie M. Darrow, the undersigned debtors, declare
under penalty of perjury that the statements in the foregoing motion are true and correct.

Dated this 7 Ztay of July 2020. LL
LLY Look

Johrt A. Darrow Sr. “ls

Benvie MOonce/

Bonnie M. Darrow

 
Case 6:20-bk-02133-KSJ Doc15 Filed 07/13/20 Page 4of5

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been served this Py day of July
2020 by United States Postal Service certified mail, return receipt requested, to President,
Regions Bank, 1900 Fifth Avenue North, Birmingham, Alabama 35203 and by electronic
transmission or United States first class mail postage prepaid to Marcadis Singer, P.A.,
attorneys for Regions Bank, 5104 South Westshore Blvd., Tampa, Florida 33611, and to
Robert E. Thomas, Chapter 7 Trustee, P.O. Box 5075, Winter Park, FL 32793-5075.

/s/ Richard W. Hennings
Richard W. Hennings
INSTRUMENT#: 20F85E4SE9- BE LIEK S be DOG dadalled O7EVIIZP 0 PAGE PA pm

NEIL KELLY, LAKE COUNTY CLERK OF THE CIRCUIT COURT
REC FEES: $10.00

INSTRUMENT#: 2015038614 OR BK 4610 PG 1308 PAGES: 1 4/10/2015 3:28:37 PM
NEIL KELLY, LAKE COUNTY CLERK OF THE CIRCUIT COURT
REC FEES: $0.00

IN THE CIRCUIT COURT
OF THE FIFTH JUDICIAL CIRCUIT
IN AND FOR LAKE COUNTY, FLORIDA

Case No.: 2014-CA-1309

Pe

eho

Division: git

os

REGIONS BANK, Ef
Post Office Box 830734,

Birmingham, AL 35283,

Plaintiff,
vs,

yer 40) PUE a gyn

‘AunoD ©
ip jo cay on WIHT

JOHN A. DARROW and
BONNIE M. DARROW,

Defendant.
/

epyoty 0 GIES °

SUMMARY FINAL JUDGMENT

This action was heard on April 7, 2015 on the Plaintiff's Motion for Summary Judgment and
the Court ruling in favor of Plaintiff, and being fully advised in the premises, it is

ORDERED AND ADJUDGED that Plaintiff, REGIONS BANK, recover from
Defendant, JOHN A, DARROW, 33653 Tarlton Drive, Leesburg FL 34788-35
and BONNIE M. DARROW, 33653 Tarlton Drive, Leesburg FL 34788-3556,

56,
sum of $102,952.67 on principal, pre-judgment interest of $24,111.26, with costs in the sum of
$862.60, making a total of $127,926.53, which shall bear interest at the rate as provided for by
Florida Statute, for all of which let execution issue. ,

‘DONE AND ORDERED st Lake County, Floride, this gh

 
 
 

fa

ry a A *s
~ Copies furnished to:
A

‘rcapis SINGER, P.A., Attomeys for Plaintiff, at 5104 South Westshore Blvd., Tampa, Florida 33611
E-service: pleadings@marcadislaw.com

Lennon E. Bowen, III, Bowen Radson Schroth, PA , Attomey for Defendant, at 600 Jennings Ave, Eustis, Florida
32726 . ,

lbowen@bowencampione.com

15040774 2.0 Saw

gx meemomce. immu
Oe ki Nell Kelly, Clerk of Clroult Court

Clerk
Dated &
This document may be redacted as required by law.

 

iC

Me
